Citation Nr: 1620916	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-47 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a disorder to the left upper extremity.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and EW



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2014, the Veteran and EW testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.

This case was previously before the Board in August 2014.  The August 2014 Board decision denied entitlement to service connection for residuals of a TBI, a thoracic spine disorder, a cervical spine disorder, and a disorder to the left upper extremity.

The Veteran appealed the August 2014 Board decision to the United States Court of Appeals for Veterans Claims.  A June 2015 Joint Motion for Partial Remand requested that the Court vacate that part of the August 2014 Board decision that denied entitlement to service connection for a thoracic spine disorder, a cervical spine disorder, and a disorder to the left upper extremity.  In June 2015, the Court issued an Order that granted the Joint Motion.  The appeal as to the remaining issue was dismissed.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As addressed in the Joint Motion, the parties indicated, in part, that the August 2014 Board decision had not adequately considered private medical opinions (from C. Price, MSPT and T. Naugle, DC, CCSP) submitted by the Veteran in June 2014.  The Board observes that in addition to those opinions, in April 2016 the Veteran submitted, through his private attorney, an opinion from a private chiropractor (MB, DC).

Due to the medical complexity of this case, and based on the receipt of relevant medical evidence added to the record subsequent to the Veteran's November 2008 VA examination, the Board finds that an additional examination and opinion from a VA physician that addresses the medical matters raised by this appeal would be helpful in deciding this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a VA physician.  The physician must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a thoracic spine disorder, a cervical spine disorder, or a left upper extremity disability that is etiologically related to active service or had arthritis within one year after discharge from active service. 

a.  In providing this opinion, the examiner is requested to discuss the Veteran's contentions that he sustained injury to his head and back in service and has had symptoms since service, and post-service private medical findings that the Veteran sustained a compression injury in service.  In this regard, the examiner should discuss the Veteran's contentions that on the evening of July 6, 1983, he was lifted from the floor, spun upside down, and forcefully dropped to the concrete floor by another Marine.
  
b.  In providing the requested opinion, it is noted that the absence of evidence of treatment for the neck, back and left upper extremity in the Veteran's service treatment records (STRs) cannot, alone, serve as the basis for a negative opinion disassociating any present-day disability from service.  That said, it is permissible to consider this as one factor in refuting this correlation, if there also is reason or expectation for the type of injury claimed to have been sustained in service to be the type that ordinarily would have been reported in the STRs had it, in fact, occurred as is now being alleged.  

c.  In providing the above, the physician is asked to reconcile all opinions of record, to include, from C. Price, MSPT and T. Naugle, DC, CCSP submitted by the Veteran in June 2014 and the April 2016 opinion from the Veteran's private chiropractor, MB, DC.

The rationale for all requested opinions should be provided in detail.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.   After ensuring that the foregoing development is completed, readjudicate the claims.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


